Citation Nr: 1549804	
Decision Date: 11/25/15    Archive Date: 12/03/15

DOCKET NO.  15-04 181	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUE

Entitlement to a total disability rating based on individual unemployability (TDIU).


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

R. Kipper, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 1953 to June 1955.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2013 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri.

This appeal was processed using the Veterans Benefits Management System (VBMS) and Virtual VA paperless claims processing systems.  Accordingly, any future consideration of the Veteran's case should take into consideration the existence of this electronic record.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).   VA will notify the Veteran if further action is required.


REMAND

After a thorough review of the Veteran's claims file, the Board has determined that additional evidentiary development is necessary prior to the adjudication of the issue of entitlement to a TDIU.

The Veteran contends that he is unemployable due to his service-connected disabilities.

Where the schedular rating is less than total, a total disability rating for compensation purposes may be assigned when the Veteran is unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities, provided that, if there is only one such disability, this disability shall be ratable at 60 percent or more, or if there are two or more disabilities, there shall be at least one ratable at 40 percent or more, and sufficient additional disability to bring the combined rating to 70 percent or more.  38 C.F.R. § 4.16(a).  

For the above purpose of one 60 percent disability, or one 40 percent disability in combination, the following will be considered as one disability: (1) Disabilities of one or both upper extremities, or of one or both lower extremities, including the bilateral factor, if applicable, (2) Disabilities resulting from common etiology or a single accident, (3) Disabilities affecting a single body system, e.g. orthopedic, digestive, respiratory, cardiovascular-renal, neuropsychiatric, (4) Multiple injuries incurred in action, or (5) Multiple disabilities incurred as a prisoner of war.  Id.

The Veteran is currently service-connected for the following disabilities: (i) cold injury residuals of the left lower extremity, rated as 30 percent disabling; (ii) cold injury residuals of the right lower extremity, rated as 30 percent disabling; (iii) cold injury residuals of the left upper extremity, rated as 20 percent disabling; (iv) cold injury residuals of the right upper extremity, rated as 20 percent disabling; (v) cold injury residuals of the left ear, rated as 10 percent disabling; (vi) cold injury residuals of the right ear, rated as 10 percent disabling; (vii) cold injury residuals of the nose, rated as 10 percent disabling; (viii) tinnitus, rated as 10 percent disabling; and (ix) bilateral hearing loss, rated as noncompensable.  These disabilities combine to an 80 percent rating.  As noted above, for the purpose of a TDIU analysis, disabilities resulting from a common etiology are to be treated as one disability.  See 38 C.F.R. § 4.16(a)(1).  After consideration of the bilateral factor, the Veteran's combined disability rating for his cold weather residuals is 80 percent.  See 38 C.F.R. §§ 4.25, 4.26.  Treating the Veteran's cold weather injury residuals, all of which result from a common etiology, as one disability, the Veteran has at least one disability ratable at 40 percent or more and sufficient additional disability to bring the combined rating to 70 percent or more, and he thus meets the schedular requirements for a TDIU.

In addition to meeting the schedular criteria under 38 C.F.R. § 4.16(a), the evidence must also demonstrate that the Veteran's service-connected disabilities have rendered him unable to obtain or maintain a substantially gainful occupation.  In order to establish a total rating based upon individual unemployability due to service-connected disabilities, there must be impairment so severe that it is impossible for the average person to follow a substantially gainful occupation.  See 38 U.S.C.A. § 1155; 38 C.F.R §§ 3.340, 3.341, 4.16.  In reaching such a determination, the central inquiry is "whether the Veteran's service connected disabilities alone are of sufficient severity to produce unemployability."  Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993).  Consideration may be given to the Veteran's level of education, special training, and previous work experience in arriving at a conclusion, but not to his age or to the impairment caused by nonservice-connected disabilities.  See 38 C.F.R. §§ 3.341, 4.16, 4.19.  

Presently, it is unclear from the evidence of record whether the Veteran's service-connected disabilities, taken as a whole, result in an inability to obtain or maintain a substantially gainful occupation.

The Veteran was afforded a VA audiological examination in September 2011.  The VA examiner opined that the Veteran's bilateral hearing loss impacted his ability to work in that the Veteran has trouble understanding people talking, especially when there is background noise.  The examiner also opined that the Veteran's tinnitus had a functional impact in that the Veteran's tinnitus makes it hard for him to go to sleep.  

During a February 2012 VA Cold Injury Residuals examination, the Veteran reported that he experiences constant numbness and tingling in his extremities, which become painfully cold and stiff when exposed to even cool air.  He also reported painful nocturnal claudication.  The examiner diagnosed the Veteran with Raynaud's phenomenon of all four extremities and peripheral vascular disease of the bilateral lower extremities.  The examiner opined that the Veteran's cold injury residuals did not impact his ability to work.

During an April 2012 VA Cold Injury Residuals examination, the Veteran reported that his nose and ears will feel cold even when the ambient temperature is in the 40s or 50s.  He indicated that he will have pain and numbness if he does not cover the area.  The examiner opined that the Veteran's cold injury residuals to his nose and ears impact his ability to work in that the Veteran should wear appropriate ear and face coverings at all times of cold exposures, and he should be particularly careful regarding sun exposure.  

The Veteran was afforded a VA audiological examination in June 2013.  The examiner opined that the Veteran's bilateral hearing loss and tinnitus did not have a functional impact on ordinary conditions of daily life, including ability to work.  

Also, in June 2013, the Veteran was afforded a VA examination in order to assess functional limitations due solely to the Veteran's service-connected disabilities.  

Regarding Raynaud's phenomenon and peripheral vascular disease, the examiner indicated that there was "little change except the nocturnal and activity related cramping in [the Veteran's] calves has increased" since the last VA examination.  The examiner indicated that the Veteran's peripheral vascular disease resulted in the following symptoms in both lower extremities: claudication on walking more than 100 yards; persistent coldness of the extremity; ischemic limb pain at rest; and trophic changes.  The examiner indicated that the Veteran's Raynaud's phenomenon of all four extremities resulted in characteristic attacks less than once a week.  The examiner also noted that the Veteran's hands, feet, ears, and nose were "cold presently with an ambient temperature of 73 deg F in the exam room."  The examiner opined that the Veteran's vascular conditions of Raynaud's phenomenon and peripheral vascular disease impact his ability to work in that the Veteran is unable to work in cold environments and cannot work on his feet eight hours per day.  

In addition to Raynaud's phenomenon and peripheral vascular disease, the examiner diagnosed the Veteran with cold injury residuals of atrophy of extremity fat pads and onychomycosis.  The examiner indicated that the Veteran has fungal infection of the great toes and atrophy of the metatarsal fat pads in his feet and the terminal digital fat pads of his hands.  The examiner opined that the Veteran's skin conditions impact his ability to work in that "atrophy of fat pads required use of special shoe inserts."  The examiner did not discuss the impact, if any, that atrophy of the terminal digital fat pads of the hands would have on the Veteran's ability to work.

The examiner also opined that the Veteran's service-connected conditions preclude him from gainful employment in physical work, but not in sedentary work.  The examiner's rationale was that the Veteran cannot work on his feet full time or work in cool or cold environments; however, "sedentary work in a climate controlled work environment is not precluded by his SC conditions."  The examiner did not discuss the Veteran's tinnitus or bilateral hearing loss.

In an October 2014 letter, the Veteran's VA primary care physician, Dr. M.W., reported that the Veteran has difficulty with standing and walking for long periods due to cold injuries to his lower limbs and that the Veteran has bilateral foot pain.  Dr. M.W. opined that the Veteran "is not employable due to service connected cold injuries."  

In a June 2015 statement, the Veteran's representative indicated that the Veteran's ability to perform fine motor functions, such as writing or computer use, may be affected by his service-connected cold injury residuals, and that this may, in turn, preclude even sedentary employment.  See June 2015 VA Form 646.  

The Board recognizes that the ultimate question of whether a veteran is capable of sustaining or obtaining a substantially gainful employment is an adjudicatory determination, not a medical one.  See Geib v. Shinseki, 733 F.3d 1350, 1354 (Fed. Cir. 2013) ("[A]pplicable regulations place responsibility for the ultimate TDIU determination on the VA, not a medical examiner.").  Likewise, the Board notes that it is within its discretion to determine the need for a medical or social and industrial examination/opinion when dealing with the combined effects of multiple service-connected conditions.  See Floore v. Shinseki, 26 Vet.App. 376, 381   (2013) (holding that "the need for a combined-effects medical examination report or opinion with regard to multiple-disability TDIU entitlement decisions is to be determined on a case-by-case basis, and depends on the evidence of record at the time of decision by the regional office (RO) or the Board.").  

In this case, although individual VA examination reports of record do provide some information regarding the limitations caused by the Veteran's service-connected disabilities, they do not directly and sufficiently address the question of his employability in light of the combined effect of his service-connected disabilities.  Given the evidence outlined above, including the conflicting medical opinions regarding the functional impairment resulting from the Veteran's service-connected disabilities and recent statements indicating that the Veteran's cold injury residuals, especially of the upper extremities, may have increased in severity, as well as the nature of the Veteran's cold injury residuals which affect all four extremities, the Board finds that the Veteran should undergo a VA Social and Industrial Survey to assist the Board in determining the combined effect of his service-connected disabilities on his ability to work.

Finally, as the record indicates that the Veteran receives ongoing VA treatment, updated treatment records should be obtained on remand.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1. Obtain and associate with the Veteran's claims file all outstanding VA treatment records dated from November 2012 to the present.  If no such records are located, that fact should be documented in the claims file.  The Veteran should also be afforded the opportunity to identify and submit any outstanding private treatment records relevant to his claim.

2. Thereafter, schedule the Veteran for a Social and Industrial Survey to ascertain the impact of his service connected disabilities on his employability.  The claims file and a copy of this remand must be made available to and reviewed by the examiner in conjunction with the examination.  The examiner should note in the examination report that the file has been reviewed.  

The VA examiner should elicit and set forth pertinent facts regarding the Veteran's medical history, education and employment history, day-to-day functioning, and social and industrial capacity.  The examiner should assess the functional impairment caused by the Veteran's service-connected disabilities on his ability to work.  In so doing, the examiner must address the October 2014 opinion of the Veteran's VA physician, Dr. M.W., as well as the Veteran's representative's statements that the Veteran's ability to perform fine motor functions is affected by his service-connected disabilities.

The examiner should give consideration to the Veteran's level of education, special training, and previous work experience, but should not consider his age or the impairment caused by his nonservice-connected disabilities.  The examiner should suggest the type or types of employment in which the Veteran would be capable of engaging with his current service-connected disabilities, given his current skill set and educational background.

A complete rationale for all opinions expressed must be provided in the examination report.  

3. Thereafter, the RO/AMC must review the claims file to ensure that the foregoing requested development has been completed.  In particular, review the requested medical opinion to ensure that it is responsive to and in compliance with the directives of this remand and if not, implement corrective procedures.  See Stegall v. West, 11 Vet. App. 268 (1998).

4. After completing the above, and conducting any additional development deemed necessary, readjudicate the claim for a TDIU in light of all additional evidence received.  If the benefits sought on appeal are not granted, the Veteran and his representative should be furnished with an SSOC and afforded an opportunity to respond before the file is returned to the Board for further appellate consideration.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
TANYA SMITH
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




